Citation Nr: 1106983	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.	Entitlement to service connection for bilateral tinnitus.

2.	Entitlement to an increased evaluation for a right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1954 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The Veteran 
testified at a hearing before the undersigned in November 2010.  
This transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of bilateral tinnitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran perfected a timely appeal of the RO's October 2007 
continuation of a 10 percent evaluation for his service-
connected right ear hearing loss disability.  

3.	In a November 2010 statement, and prior to the Board's 
decision on the Veteran's claim for an increased evaluation of 
a right ear hearing loss disability, the Veteran expressed his 
desire to withdraw this issue from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with 
respect to the claim of entitlement to an increased evaluation 
for a right ear hearing loss disability are met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a Veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2010).  

As discussed above, in an October 2007 rating decision, the RO 
continued the evaluation for his service-connected right ear 
hearing loss disability at 10 percent.  Following receipt of 
notice of that determination, the Veteran perfected a timely 
appeal with respect to the RO's denial of a higher rating for 
this disability.  

Subsequently, in a November 2010 statement in support of claim, 
the Veteran requested that his claim for an increased evaluation 
for a right ear hearing loss disability be withdrawn.  In view of 
the Veteran's expressed desires, the Board concludes that further 
action with regard to his increased rating claim is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204.  The Board does not have jurisdiction over the 
withdrawn issue and, as such, must dismiss the appeal of this 
claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204.  


ORDER

The appeal for entitlement to an increased evaluation for a right 
ear hearing loss disability is dismissed.  






REMAND

The Veteran contends that his bilateral tinnitus is related to 
service.  Specifically he relates it to an incident in service 
where he was standing next to a jet fighter plane when it 
backfired.  See December 2008 statement.

The Veteran was offered a VA examination in September 2007 and 
December 2009.  Both of these examinations, conducted by the same 
examiner, opined that since the Veteran claimed his tinnitus 
began many years post-service, it was less than likely related to 
service.  

However the examiner failed to consider that if a Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally related 
to service.  Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993).  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in-service.  
There is evidence the Veteran suffered acoustic trauma during 
active service and the Veteran reported that he suffered from 
tinnitus shortly after the acoustic trauma, although the precise 
date of onset is unclear (he has also stated that it began 15 
years ago).

While the November 2010 private physician statement noted that 
the Veteran's tinnitus had reportedly begun shortly after the 
accident described above, it did not ultimately provide a link 
between his tinnitus and his active service.  In the recent 
decision of Savage v. Shinseki, No. 09-4406, 2011 WL 13796, at 
*10 (Vet. App. Jan. 4, 2011), the Court held that when a private 
treatment record is unclear or insufficient, and it reasonably 
appears that requesting clarification could provide relevant 
information otherwise not in the record, VA has a duty to obtain 
clarification from either the private examiner or the claimant, 
or explain why clarification is unreasonable.  As such, the 
Veteran should be given an opportunity to contact the November 
2010 private physician to provide an opinion as to the Veteran's 
bilateral tinnitus.  Additionally, the physician may provide any 
additional opinion he or she feels necessary.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").

As such, the Board finds the claim should be remanded for an 
opinion as to whether it is at least as likely as not that the 
Veteran's bilateral tinnitus is related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO should contact the November 2010 
private physician using the appropriate 
release form.  The November 2010 private 
physician should be requested to provide 
an opinion as to the Veteran's bilateral 
tinnitus claim and whether it is at least 
as likely as not related to service.  In 
the alternative, the Veteran should be 
informed that he can contact the November 
2010 physician and obtain this information 
himself.  Any evidence received should be 
filed in the record.

2.	After a reasonable amount of time has 
passed, if the private physician has not 
provided any additional opinion, the 
claims file should be sent for a VA 
opinion.  Taking into account Hensley and 
considering that if a Veteran does not 
meet the regulatory requirements for a 
disability at separation, he can still 
establish service connection by submitting 
evidence that a current disability is 
causally related to service, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's bilateral tinnitus is related to 
service.  See Hensley, supra.

If further examination of the Veteran is 
necessary to provide the requested 
opinion, the Veteran should be scheduled 
for an additional examination, and he 
should be notified that it is his 
responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the case, and that the 
consequences of failing to report for a VA 
examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 
3.158 and 3.655 (2010).  

3.	After the above development is completed 
and any other development that may be 
warranted, the AOJ should consider all 
evidence and readjudicate the claim.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


